697 F.2d 112
In re Special Grand Jury 81-1 (Leon D. HARVEY), Petitioner.Alexandria Bar Association, Amicus Curiae.National Association of Criminal Defense Lawyers, Inc.,Amicus Curiae.American Civil Liberties Union of Virginia, Amicus Curiae.Legal Committee for the National Organization for Reform ofMarijuana Laws, Amicus Curiae.
No. 81-2187.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 7, 1982.Decided Oct. 7, 1982.

William B. Moffitt, Alexandria, Va.  (Nina J. Ginsberg, Mark & Moffitt, P.C., Alexandria, Va., on brief), for appellant.
William G. Otis, Sp. Asst. U.S. Atty., Alexandria, Va.  (Elsie L. Munsell, U.S. Atty., Alexandria, Va., on brief), for appellee.
James C. Clark, Land & Clark, Alexandria, Va., on brief, for the Alexandria Bar Ass'n as amicus curiae.
James W. Lawson, Oteri & Weinberg, Boston, Mass., Gerald H. Goldstein, Goldstein & Goldstein, San Antonio, Tex., James K. Jenkins, Stroup, Jenkins & Goldstein, Atlanta, Ga., on brief, for the Nat. Ass'n of Crim. Defense Lawyers as amicus curiae.
Victor M. Glasberg, Alexandria, Va., for American Civil Liberties Union of Virginia as amicus curiae.
Al Horn, Atlanta, Ga., Kevin Zeese, Washington, D.C., on brief, for the Legal Committee of the Nat. Organization for the Reform of Marijuana Laws as amicus curiae.
Before WINTER, BUTZNER, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN and CHAPMAN, Circuit Judges.

ORDER

1
The court being advised that the target of the investigation, Leon D. Harvey, conducted by the above-entitled grand jury, has been indicted and is a fugitive from justice, it is ORDERED:


2
1.   The above-entitled appeal be and it is hereby dismissed with leave to said target, for good cause shown, to move to reinstate such appeal if he surrenders himself to federal custody before the expiration of thirty days from the date of this order.


3
2. The panel opinions heretofore filed be and they are hereby withdrawn, 676 F.2d 1005.